Citation Nr: 1125466	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  07-10 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chondromalacia of the right patellofemoral joint (knee), prior to April 4, 2007.

2.  Entitlement to a rating in excess of 20 percent for chondromalacia of the right patellofemoral joint (knee), from April 4, 2007.

3.  Entitlement to a separate evaluation in excess of 10 percent for limitation of flexion of the right leg (associated with chondromalacia of the right patellofemoral joint (knee)), from June 25, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1987 to March 1993.

These matters come before the Board of Veterans' Appeals (Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Chicago, Illinois.  During the pendency of the appeal, a May 2008 Decision Review Officer rating decision increased the rating for the service-connected right knee disability to 20 percent, effective April 4, 2007.  Thereafter, a February 2011 rating decision granted additional separate service connection for limitation of flexion of the right leg (associated with chondromalacia of the right patellofemoral joint (knee)), and assigned a 10 percent evaluation, effective from June 25, 2010.

These matters were previously before the Board in May 2010 and were remanded for further development.  They have now returned to the Board for further appellate consideration.  The Board finds that there has been substantial compliance with its remand.  Dyment v. West, 13 Vet. App. 141 (1999), see also D'Aries v. Peake, 22 Vet. App. 97 (2008).


FINDINGS OF FACT

1.  Throughout the rating period on appeal prior to April 4, 2007, the Veteran's service-connected right knee disability has been manifested by complaints of pain, "giving way," and swelling; objectively, the clinical evidence reflects flexion limited to no less than 90 degrees, no instability, and no evidence of limitation of extension.

2.  Throughout the rating period on appeal from April 4, 2007 through May 22, 2008, the Veteran's service-connected right knee disability has been manifested by complaints of pain, "giving way," and swelling; objectively, the clinical evidence reflects flexion limited to no less than 90 degrees, extension of 15 degrees, and no instability.

3.  Throughout the rating period on appeal from May 23, 2008 the Veteran's right knee disability has been manifested by complaints of pain, "giving way," and swelling; objectively, the clinical evidence reflects flexion limited to no less than 90 degrees, extension of 20 degrees, and no instability.

4.  Throughout the rating period on appeal from June 25, 2010, the Veteran's right knee disability has been manifested by complaints of pain, "giving way," and swelling; objectively, the clinical evidence reflects flexion of 45 degrees, extension of 0 degrees, and no instability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for chondromalacia of the right patellofemoral joint (knee), prior to April 4, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.45, 4.59, 4.71a, Diagnostic Code 5256 - 5263 (2010).

2.  The criteria for a rating in excess of 20 percent for chondromalacia of the right patellofemoral joint (knee) from April 4, 2007 through May 22, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.45, 4.59, 4.71a, Diagnostic Code 5261.

3.  The criteria for a rating of 30 percent, and no higher, for chondromalacia of the right patellofemoral joint (knee) from May 23, 2008 have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.45, 4.59, 4.71a, Diagnostic Code 5261.

4.  The criteria for a separate rating in excess of 10 percent for limitation of flexion of the right leg (associated with chondromalacia of the right patellofemoral joint (knee) from June 25, 2010, have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.45, 4.59, 4.71a, Diagnostic Code 5260.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection " claim, to include an increased rating claim.  

In VA correspondence to the Veteran dated in April 2005, the Veteran was informed of what evidence was required to substantiate his increased rating claim and of his and VA's respective duties for obtaining evidence.  The notice was defective in that it did not inform the Veteran of the criteria necessary for an effective date and disability rating.  Such notice was provided to the Veteran in March 2006.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  

Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claim was readjudicated thereafter, and the appellant therefore, has not been prejudiced.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), statements by the Veteran's spouse and co-workers, and VA examination and treatment records.  Additionally, the claims file contains the statements of the Veteran.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.  

VA examinations with respect to the issues on appeal were obtained in August 2005, April 2006, and June 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate, as they include physical examination of the Veteran, to include a report of his range of motion, radiology reports, and a review of the pertinent medical records.  The examination reports contain findings necessary to evaluate the disability under the applicable diagnostic codes rating criteria. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal criteria 

Rating Disabilities

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Rating the Knee

Diagnostic Code (DC) 5260 provides a non-compensable rating when leg flexion is limited to 60 degrees.  A 10 percent rating is warranted for leg flexion limited to 45 degrees.  A 20 percent rating is warranted for leg flexion limited to 30 degrees.  A 30 percent rating is warranted for leg flexion limited to 15 degrees.

DC 5261 provides a noncompensable rating when extension is limited to 5 degrees.  A 10 percent rating is warranted for leg extension limited to 10 degrees.  A 20 percent evaluation is for leg extension limited to 15 degrees.  A 30 percent evaluation is warranted for leg extension limited to 20 degrees.  A 40 percent evaluation is warranted for leg extension limited to 30 degrees.  A 50 percent evaluation is warranted for leg extension limited to 45 degrees.

A claimant who has both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  VAOPGCPREC 9 - 2004 (Sept. 17, 2004).  As such, if the evidence of record reflects compensable loss of both flexion and extension of either leg, the Veteran would be entitled to the combined evaluation under Diagnostic Codes 5260 and 5261, per the combined ratings table in 38 C.F.R. § 4.25.

Other impairment of the knee, recurrent subluxation or lateral instability, that is slight in degree warrants a 10 percent rating.  For moderate impairment, a 20 percent rating is assigned.  For severe impairment, a 30 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

The Veteran's service-connected right knee disability is currently evaluated as 10 percent disabling prior to April 4, 2007, and as 20 percent disabling, effective from April 4, 2007.  In February 2011, the Veteran was granted additional separate service connection for right leg limitation of flexion, evaluated as 10 percent disabling, effective from June 2010.  

In a statement received in September 2004, the Veteran asserted that an increased evaluation was warranted for his service-connected right knee disability because it was getting worse.  As the Veteran's claim was received by VA in September 2004, the rating period on appeal is from September 2003, one year prior to the date of receipt of the increased rating claim.  38 C.F.R. § 3.400(o)(2) (2010).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of the disability is for consideration in rating a disability.   

A September 2003 VA medical record reflects that the Veteran reported having right knee pain on walking up and down stairs and when sitting for long periods of time.  He also reported that his knee gives way.  Upon physical examination, no swelling was noted, and the Veteran had full range of motion with crepitation.  Lachman's test, anterior drawer, and posterior drawer were all negative.  The varus and valgus stress indicated no opening.  The McMurray's test was negative.  Patellar compression was painful.  

A September 2004 VA primary care note reflects that upon examination, the knee was unremarkable for swelling or joint laxity.

An October 2004 VA medical record reflects that the Veteran reported pain, swelling, and locking and giving way.  Upon physical examination, no swelling was noted, and he had full range of motion.  He had some tenderness along the medial aspect of the patella.  Lachman's test, anterior drawer, and posterior drawer were all negative.  The varus and valgus stress indicated no opening.  The McMurray's test was negative.  Patellar compression was painful.  

An August 2005 VA examination record reflects that an MRI of the right knee in January 2003 was entirely negative except for minimal a joint effusion and mild chondromalacia of the medial patellar facet.  The Veteran reported constant pain.  Upon physical examination, it was noted that the Veteran walked easily without a limp.  He was wearing a soft sleeve that provided no support to the knee itself.  The knee had no swelling and no local tenderness.  It easily flexed from zero degrees to 90 degrees.  The Veteran would not bend it further due to pain.  There was no crepitus, no synovial thickening, and no effusion noted.  The ligaments were intact with negative Lachman and negative drawer tests.  The collateral ligaments are firm and the cartilage tests were negative.  The examiner noted that there was no apparent lack of endurance or lack of coordination noted on examination of the right knee and no restriction of repetitive use.  

An April 2006 VA examination record reflects that the Veteran reported that his knee "has got a lot worse."  It was noted that there are no sick call visitor or physical therapy in his record since August 2005.  The Veteran reported swelling of his knee.  It was noted that he walked with a minimal limp and wore the same soft brace as previously.  Upon physical examination, there was no swelling and no specific local tenderness. The knee easily flexed from 0 degrees to 120 degrees when the examiner distracted the Veteran.  He winced with pain at 120 degrees of flexion.  There was no effusion, no synovial thickening, and minimal crepitus with motion.  The ligaments were intact, with negative Lachman's and drawer signs.  The collateral ligaments were firm.  The cartilage tests were negative.  There was mild lack of endurance but no lack of coordination noted on examination and mild restriction of repetitive use.  The examiner noted that the Veteran was restricted to "no running."  He also noted that flexion had increased from 90 degrees in August 2005 to 120 degrees presently.  His mild limp was affected.  He continued to have a functional restriction of flexion to 90 degrees.   

A May 2006 VA orthopedic consult note reflects that the ligaments, both medial and collateral, have good stability.

A July 2006 VA medical note reflects the Veteran fell at work and struck his knee on the floor.

A February 2007 VA medical note reflects that the Veteran reported his knee giving out; however, no instability was noted. 

The Veteran submitted a statement dated in April 2007, in which he wrote that over the past few years his knee has gotten a "lot worse."  He wrote that he "can barely walk or stand at times", that his knee gives out, and that he can barely bend his knee without being in severe pain.  

An April 2007 handwritten note from Dr. H.G. reflects extension of 15 degrees.

An April 2007 VA general surgery general note by Dr. H.G. reflects that the Veteran reported that his knee gives out intermittently.  Upon examination, it was noted that there was no effusion, all four ligaments were stable, and range of motion was 12 degrees of extension and 0 to 90 degrees of active flexion.  The diagnosis was chondromalacia of the right femoral condyle, moderate in character.  

A May 2008 handwritten note from Dr. H.G. reflects 0-90 degrees of active flexion and 0 to 180 degrees of passive flexion.  Active extension was 20 degrees.  

A June 2008 VA medical record reflects that the Veteran had a "definite decrease limited extension of the right knee."  There was no effusion and no moderate or severe synovitis of the knee.  The examiner noted that if the contracture continues it will go to permanency after eight months, consequently, the Veteran will be a definite cripple at that time.  The examiner noted that "hopefully, he can keep lack of extension to a minimum, so he can ambulate as he desires."

A May 2010 VA medical record reflects that the Veteran denied noticing any difficulty walking in the past 12 months.  He reported that he had not fallen more than once in the past 12 months. 

A June 2010 VA examination report reflects that the Veteran reported that his knee swells once a week, and last approximately 24 hours.  He also reported that at work, he has a hard time walking secondary to pain, and that he has pain with stairs, squatting, kneeling, and prolonged standing.  Upon physical examination, there was no effusion in the knee joint.  The Veteran had medial and lateral parapatellar tenderness.  There was no joint line tenderness.  Range of motion of extension was 0 degrees.  Flexion was 0 to 45 degrees. The Veteran resisted any further flexion due to pain.  Upon passive range of motion, flexion was 45 to 90 degrees.  With regard to the ligaments, the varus, valgus, anterior drawer, posterior drawer, and Lachman's tests were negative.  McMurrary test could not be done because of the Veteran's resistance to the examination.  The Veteran's motor strength was 5/5.  The examiner requested the Veteran to walk without the brace and the Veteran's initial walk cleared the floor without hiking or cimcumducting the leg.  This required at least a 60 degree flexion of the knee.  The Veteran then started stiff leg walking.  The diagnosis was chondromalacia of the patella with a stable knee.  An MRI report reflects normal subluxation.

The examiner further noted that "[o]pinions concerning whether there are additional limits of functional ability to repeat use or due to pain is inconsistent and cannot be made."  He stated: 
[p]lease note that except for stairs, up and down inclines, walking backwards, the chondromalacia of the patella is rarely functional.  Squatting, kneeling, bending, which does bother him would affect him at work.  Standing and walking should not, as long as it is on even ground.  There would be a restriction in his activity, but it should not make him unemployable.

DeLuca for the right knee was noted as follows:

Painful motion :		45 degrees
Limited motion		50 degrees
Weakness			negative
Lack of endurance		mild
Lack of coordination	mild

Prior to April 4, 2007.

As noted above, the Veteran's service-connected right knee disability, is currently evaluated as 10 percent disabling, prior to April 4, 2007, under DC 5257.  In order to warrant the next higher (20 percent) evaluation under that diagnostic code, the Veteran's knee disability would need to be manifested by "moderate" recurrent subluxation or lateral instability.  In order to warrant a 10 percent evaluation under DC 5260, the Veteran's flexion would need to be limited to 45 degrees.  A higher 20 percent evaluation would be warranted for flexion limited to 30 degrees.  In order to warrant a 10 percent evaluation under DC 5261, the Veteran's extension would need to be limited to 10 degrees or higher.  A higher 20 percent evaluation would be warranted if extension was limited to 15 degrees.  The Board finds, based on the evidence of record, that the Veteran's disability does not warrant a rating in excess of 10 percent.  As noted above, the Veteran had the following range of motion:

September 2003: full range of motion. 
October 2004:     full range of motion.  
August 2005:      0 to 90 degrees 
April 2006:         0 to 120 degrees (functional restriction of flexion to 90 degrees.)   

The Board acknowledges the Veteran's numerous complaints that he had had locking, or giving way of his knee.  However, the Board finds that the clinical examination records are more probative.  In this regard, the Board summarizes the following clinical findings:

September 2003: Lachman's test, anterior drawer, and posterior drawer were all negative.  The varus and valgus stress indicated no opening.  The McMurray's test was negative.  

September 2004:  unremarkable for joint laxity

October 2004:  Lachman's test, anterior drawer, and posterior drawer were all negative.  The varus and valgus stress indicated no opening.  The McMurray's test was negative.  

August 2005:  The ligaments were intact with negative Lachman and negative drawer tests.  The collateral ligaments are firm and the cartilage tests were negative.  

April 2006:  The ligaments were intact, with negative Lachman's and drawer signs.  The collateral ligaments were firm.  The cartilage tests were negative.  

May 2006:  ligaments, both medial and collateral, have good stability.

February 2007:  no instability noted upon examination.

The Board acknowledges that instability of the knee and limitation of motion of the knee are two separate disabilities.  As such, it is permissible to award separate ratings under both a range of motion code and an instability code, without violating the prohibition on pyramiding.  See VAOPGCPREC 23-97.  Since DC 5257 is predicated on instability, rather than limitation of motion, an analysis under DeLuca does not apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  The Board notes, however, that the competent clinical evidence of record is against a finding that the Veteran had instability of the knee.  All of the clinical tests and examinations indicated a stable right knee.  The records reflect that the Veteran wears a "brace" or "sleeve" on his right knee.  However, this does not reflect instability.  As noted by the September 2005 examiner, "[h]e is wearing a soft sleeve that could loosely be called a brace of the knee.  This provides no support to the knee itself." 

In addition, the Board finds that the Veteran is not entitled to a compensable rating under DCs 5260 or 5261 because his flexion was not limited to 45 degrees and his extension was not limited to 10 degrees. 

In view of the foregoing, the Board finds that the preponderance of the evidence of record is against an evaluation in excess of 10 percent for the service-connected right knee disability at any time during the rating period on appeal from September 23, 2003 through April 3, 2007.  Because the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for the service-connected right knee disability prior to April 4, 2007, the benefit of the doubt provision does not apply.  38 U.S.C.A. § 5107(b).


From April 4, 2007

As noted above, the service-connected right knee disability is currently evaluated as 20 percent disabling from April 4, 2007 under DC 5261 (extension).  As noted above, the Veteran had the following range of motion:

April 2007:  extension of 15 degrees.
April 2007:  12 degrees of extension and 0 to 90 degrees of active flexion.  
May 2008:  0-90 degrees of active flexion, active extension was 20 degrees.  
June 2010:  extension was 0 degrees.  Flexion was 0 to 45 degrees. 

Under DC 5261, the Veteran is entitled to a 30 percent rating, and no higher, from May 2008.  This rating is based on the May 23, 2008 clinical note by Dr. H.G. that the Veteran's extension was limited to 20 degrees.  Although right knee extension was reported as zero degrees on VA examination in June 2010, the Board notes that such finding is inconsistent with the limitation of extension noted on private and VA examination s since 2007.  As such, the Board does not find the report of extension from zero degrees is sufficient to warrant a staged rating less than 30 percent from June 2010.

As the Veteran's flexion was not limited to 45 degrees or higher prior to June 2010, he is not entitled to a compensable rating under DC 5260 prior thereto.  As noted above, effective June 25, 2010, the Veteran was granted service connection for right leg limitation of flexion, evaluated as 10 percent disabling.  A higher evaluation would not be warranted unless the evidence reflected that the Veteran's flexion was limited to 30 degrees, which it does not. 

The Board again notes that the competent clinical evidence of record is against a finding that the Veteran had instability of the knee; therefore, the Veteran is not entitled to a separate rating under DC 5257.  The clinical tests and examinations indicate a stable right knee.  The April 2007 VA general surgery general note reflects that all four ligaments were stable.  The June 2010 VA examination report reflects that the varus, valgus, anterior drawer, posterior drawer, and Lachman's were negative.  The diagnosis was chondromalacia of the patella with a stable knee.  

The Board has considered whether any other diagnostic code is applicable during the entirety of the rating periods on appeal.  DC 5256 is not applicable because the Veteran has not had ankylosis of the knee.  A rating under DC 5258 is also not warranted.  Although the Veteran has averred that he has had locking pain and effusion of the knee, there is no clinical evidence of dislocated cartilage.  A rating under DC 5259 is not warranted as there is no evidence of removal of cartilage.  A rating under DC 5262 is not warranted as there is no evidence of nonunion or malunion of tibia and fibula.  A rating under DC 5263 is not warranted as there is no evidence of genu recurvatum.  

The Board has also considered the lay evidence of record.  The Veteran's spouse submitted a statement in May 2005, in which she noted that the Veteran's knee pain often requires him to sit for a period of time before he can continue to walk.  The Veteran's supervisor submitted a statement in May 2005, in which he stated that he has come to realize that the Veteran has a "great deal of pain associated with his [knee] giving out."  Another, undated letter, also notes that the Veteran has complained about his knee "going" when walking, standing, and cleaning windows.  An April 2006 statement by M.L., reflects M.L.'s opinion that the Veteran has chronic pain in his knee and constantly has to massage it to get blood circulation in the area.  He also noted that the Veteran's knee seems to tighten up when he sits during a break.  The Board finds that the co-workers, spouse, and supervisor, are competent to state what they have witnessed; however, the Board finds that the clinical examination findings, by medical professionals, are more probative than the lay statements.  

Extraschedular

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2010). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular criteria are inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology due to his right knee disability.  Therefore, a further analysis under Thun is not warranted.  (As noted by the June 2010 examiner the chondromalacia of the patella is rarely functional except for stairs, up and down inclines, and walking backwards.  Squatting, kneeling, and bending would affect the Veteran, but standing and walking on even ground would not.) 




ORDER

Entitlement to a rating in excess of 10 percent for chondromalacia of the right patellofemoral joint (knee), prior to April 4, 2007, is denied.

Entitlement to a rating in excess of 20 percent for chondromalacia of the right patellofemoral joint (knee), from April 4, 2007 through May 22, 2008, is denied.

Entitlement to a rating of 30 percent, and no higher, for chondromalacia of the right patellofemoral joint (knee), from May 23, 2008, is granted.

Entitlement to a rating in excess of 20 percent for limitation of flexion of the right leg (associated with chondromalacia of the right patellofemoral joint (knee), from June 25, 2010, is denied. 



______________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


